Case 5:19-cv-02175-DMG-MRW Document 30 Filed 11/10/20 Pagelof1 Page ID #:364

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. ED CV 19-2175 DMG (MRW) Date November 10, 2020
Title Bosworth v. United States
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: SANCTIONS
1. The government filed a motion to dismiss the action on behalf of defendant

Dr. Gross. (Docket # 29.) Plaintiff will file a timely response to the motion. Failure to do
so will lead the Court to conclude that the motion is unopposed and that Plaintiff consents
to the dismissal request. Local Rule 7-12.

2. Further, the Court notes that the government’s lawyer “attempted to conduct
the conference of counsel” with Plaintiff as required by Local Rule 7-3 before the filing of
the motion. (Docket # 29 at 2.) However, “Plaintiff did not respond to the e-mail” that
AUSA Finn sent to him. (Id.) That failure to participate in the pre-filing meeting is
potentially misconduct that could lead to sanctions under Local Rule 83-7 for violating this
Court’s required procedures.

3. In addition to his required response to the motion, Petitioner is ordered to
show cause why he should not be found in violation of Local Rule 7-3 and 83-7. His
response to this order will be in the form of a separate declaration (not to exceed five
pages) filed with his opposition to the motion explaining his conduct.

4. Alternatively, if Plaintiff does not wish to litigate this matter further or
cannot adequately defend his conduct, he may voluntarily dismiss the lawsuit under
Rule 41 with no further consequence.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
